           Case 2:19-cv-01672-AC Document 18 Filed 05/26/20 Page 1 of 3


1    Monica Perales
     Attorney at Law: 297739
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     COLLEEN MARIE BENS
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     COLLEEN MARIE BENS                        )   Case No.: 2:19-cv-01672-AC
12                                             )
                    Plaintiff,                 )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (THIRD REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                  Defendant.                 )
                                               )
17
18
19            Plaintiff Colleen Marie Bens and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time May 28, 2020 for Plaintiff to file an Reply

22   Brief, with all other dates in the Court’s scheduling order extended accordingly.

23   This is Plaintiff's third

24   ///

25   ///

26

                                              -1-
          Case 2:19-cv-01672-AC Document 18 Filed 05/26/20 Page 2 of 3


1    request for an extension. As a result of the high-risk pregnancy, premature
2    newborn birth, subsequent hospitalizations and prior health illnesses of Counsel’s
3    mother, Counsel had a heavy briefing/ motions and hearing calendar.
4            Counsel had to take unscheduled leave at the beginning of February due to
5    Counsel’s son falling ill with Respiratory Syncytial Virus Infection. To add to
6    matters, Counsel’s mother fell and suffered a severe comminuted 20 place fracture
7    of her femur in San Diego. After emergency surgery on March 1, 2020, she
8    required full time care due to immobility. Due to COVID-19, Counsel’s mother
9    compromised immune system, Counsel’s mother was not allowed to go to a
10   rehabilitation center and has taken full care of her mother. This request is made in
11   good faith. On May 5, 2020, Counsel’s mother fell while attempting to use the
12   bedside restroom. Counsel spent the rest of the week making sure that no
13   displacement or new fracture occurred. As such, her motion calendar became
14   backed logged.
15   DATE: May 20, 2020               Respectfully submitted,
16                                    LAWRENCE D. ROHLFING

17                                          /s/ Monica Perales
                                 BY: _______________________
18                                   Monica Perales
                                     Attorney for plaintiff Colleen Marie Bens
19
20
21
22
23
24
25   //
26   //

                                              -2-
       Case 2:19-cv-01672-AC Document 18 Filed 05/26/20 Page 3 of 3


1    DATE: May 18, 2020
                                  MCGREGOR W. SCOTT
2                                 United States Attorney
                                  DEBORAH LEE STACHEL
3                                 Regional Chief Counsel
4                                 Social Security Administration

5
6                                 /s/ Daniel P. Talbert
7                             BY: ____________________________
                                 Daniel P. Talbert
8                                Special Assistant United States Attorney
                                 Attorneys for defendant Andrew Saul
9                                Commissioner of Social Security
                                |*authorized by e-mail|
10
11   IT IS SO ORDERED.
     DATE: May 26, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -3-
